Citation Nr: 0333567	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-17 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico





THE ISSUE

Entitlement to service connection for Type II Diabetes 
Mellitus (DMII) as a result of herbicide exposure. 





ATTORNEY FOR THE BOARD

J. Johnston, Counsel  




INTRODUCTION

The veteran had active military duty from October 1966 to 
November 1968.  He served for one year in the Republic of 
Vietnam.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan , Puerto Rico, which denied service connection 
for DMII.  The case is not ready for appellate review.  


REMAND

The applicable laws and regulations provide a presumption of 
entitlement to service connection for a list of diseases 
which are presumed to be causally related to herbicide 
exposure from service in the Republic of Vietnam, and the 
list includes DMII.  The veteran had service in Vietnam and 
has a diagnosis of DMII.  

The governing regulation also provides, however, that the 
presumption of service connection for the specified diseases 
may rebutted by affirmative evidence to the contrary, which 
need not be conclusive evidence, but evidence which would, in 
sound medical reasoning, and in consideration of all of the 
evidence of record, support a conclusion that the disease was 
not attributable to service.  Such evidence must be of a 
nature usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations as to the effect of 
intercurrent injury or disease.  38 C.F.R. § 3.307(d) (2003).  

The RO based its denial of the veteran's claim upon the 
report of a special VA examination for diabetes conducted in 
April 2002.  In that report, however, the examining physician 
wrote that the veteran's diabetes "could be" etiologically 
related to the veteran's chronic pancreatitis.  Although 
there may be a valid medical relationship between the 
veteran's post-service history of chronic hepatitis C, 
chronic liver disease, alcohol dependence, with onset of 
chronic pancreatitis in 1997 and the later onset of DMII in 
1998, a more definitive opinion must be produced to 
constitute "affirmative evidence to the contrary."  It is 
also noted that this physician did not have access to the 
veteran's claims folder for review in conjunction with the 
examination, although she did apparently review the veteran's 
computerized VA medical records.  A medical opinion in 
conformance with 38 U.S.C.A. § 5103(d)(2) (West 2002) is 
necessary.  

Additionally, there is on file, from 1983, the signed 
appointment of a veteran's service organization (VSO) 
identified as the "United Vietnam Veterans Organization" 
and it is unclear whether such VSO any longer exists.  The 
veteran should be given the opportunity of appointing a VSO 
or other representative.  38 C.F.R. § 20.600 (2003).  

For these reasons, the case is REMANDED for the following:  

1.  Initially, the veteran should be 
notified of his right to appoint a VSO or 
other representative.  The RO should also 
ensure that all duty to assist and notify 
requirements of VCAA have been met, and 
that it is clear from the record that the 
veteran has been informed of what 
evidence he is responsible for submitting 
and what evidence the RO will collect on 
his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Any request for 
additional evidence must not be time 
limited as discussed in PVA v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The RO should conduct any 
development indicated by the veteran's 
response.  

2.  After completion of any additional 
development, the RO should forward the 
veteran's claims folder to the VA 
physician who performed the veteran's 
last examination for diabetes in April 
2002.  She should be asked to conduct a 
careful review of the claims folder and 
to again address the question presented 
of whether the veteran's 1998 diagnosis 
of DMII is, more likely than not, 
attributable to chronic pancreatitis 
and/or other incidents, injuries or 
diseases incurred by the veteran after 
military service from 1966 to 1968.  If 
any additional testing, diagnostic study 
or examination would be necessary or 
useful in making this determination, then 
the VA physician should see that the 
veteran is notified and such testing or 
examination is completed.  A complete 
explanation of the reasons and bases for 
any opinion is essential. 

3.  After completion of the above 
development, the RO should again address 
the veteran's claim.  If the benefit 
sought is not allowed to the veteran's 
satisfaction, he (and any appointed 
representative) should be provided with a 
supplemental statement of the case which 
includes a discussion of VCAA compliance, 
and of the presumption related to 
herbicide exposure and any evidence in 
rebuttal.  After allowing an opportunity 
to respond, the case should be returned 
to the Board after compliance with 
appellate procedures.  The veteran need 
do nothing until further notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


